Citation Nr: 1027167	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a pulmonary disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
In a July 2005 rating decision, the RO, in part, denied service 
connection for a left knee injury.  In a September 2005 rating 
decision, the RO, in part, confirmed and continued the denial of 
service connection for a left knee disability and denied service 
connection for pulmonary problems, to include as due to exposure 
to tear gas.  In a subsequent September 2005 rating decision, the 
RO, in part, confirmed and continued the denials of service 
connection for a left knee disability and for pulmonary problems 
to include as due to exposure to tear gas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and 
disease or injury in service is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim of entitlement to service 
connection for a left knee disability, the Veteran has a current 
diagnosis of degenerative joint disease of the left knee.  See 
June 2005 VA clinical record.

The Veteran's service treatment records reflect complaints of 
left knee pain on multiple occasions.  In April 1974, the Veteran 
reported that a car rolled over his left knee.

An examination is required so that a medical professional can 
review the entire medical record, consider the relevant accurate 
history, and provide an informed opinion as to whether the 
Veteran has a current left knee disability that is related to 
service.

Regarding the Veteran's claim of entitlement to service 
connection for a pulmonary disability, the Veteran has a current 
diagnosis of asthma and COPD.  See January 2006 VA clinical 
record.

The Veteran's service treatment records reflect complaints of 
coughing, congestion and lung pain. 

An examination is required so that a medical professional can 
review the entire medical record, consider the relevant accurate 
history, and provide an informed opinion as to whether the 
Veteran has a current pulmonary disability that is related to 
service.

Given the facts noted above, the Board finds that the evidence 
currently of record is insufficient to resolve the claims for 
service connection for a left knee disability and a pulmonary 
disability and that further medical examinations and opinions in 
connection with these claims are warranted.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for his bilateral feet and 
left wrist  disabilities.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  Additionally, any 
negative search results must be 
communicated to the Veteran, in order to 
allow him the opportunity to obtain and 
submit those records for VA review.

2.  The Veteran should be scheduled for a 
VA orthopedic examination.  The claims file 
must be provided to the examiner and the 
report must indicate that the file was 
reviewed in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests should be accomplished 
and any such results must be included in 
the examination report.  After performing 
the examination, the examiner should opine 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current left knee disability had its 
onset during service, was manifested within 
one thereafter, or is in any other way 
related to the Veteran's active service.  
The examiner should provide the rationale 
for all opinions provided.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative.

3.  The Veteran should be scheduled for a 
VA pulmonary examination.  The claims file 
must be provided to the examiner and the 
report must indicate that the file was 
reviewed in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests should be accomplished 
and any such results must be included in 
the examination report.  After performing 
the examination, the examiner should 
provide opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
pulmonary disability had its onset during 
service, was manifested within one 
thereafter, or is in any other way related 
to the Veteran's active service.  The 
examiner should provide the rationale for 
all opinions provided. If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative.

4.  Thereafter, readjudicate the claims.  
If the determinations remain unfavorable to 
the Veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


